USCA11 Case: 21-11932     Document: 38-1     Date Filed: 12/21/2022   Page: 1 of 9




                                                   [DO NOT PUBLISH]
                                    In the
                United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-11932
                           Non-Argument Calendar
                           ____________________

       VINODH RAGHUBIR,
       ALL U.S. CITIZENS WITHIN 11TH CIRCUIT BOUNDARIES,
                                                    Plaintiffs-Appellants,
       versus
       BONNIE JEAN PARRISH,
       Florida Attorney General’s Office,
       ORANGE COUNTY CLERK,
       5TH DCA,
       WENDY BERGER,
       USDC Orlando,
       G. KENDALL SHARP,
       USDC Orlando, et al.,
USCA11 Case: 21-11932     Document: 38-1      Date Filed: 12/21/2022    Page: 2 of 9




       2                      Opinion of the Court                21-11932

                                                     Defendants-Appellees.


                            ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                   D.C. Docket No. 6:20-cv-01883-GKS-GJK
                           ____________________

       Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.
       PER CURIAM:
               Vinodh Raghubir appeals pro se the district court’s sua
       sponte dismissal of his 42 U.S.C. § 1983 civil rights complaint, as
       well as the court’s subsequent orders denying his first Federal Rule
       of Civil Procedure 60(b) motion to vacate that dismissal, and deny-
       ing his second motion to vacate, which had challenged the denial
       of his first motion to vacate. After careful review, we affirm.
              Raghubir argues that the district judge assigned to
       Raghubir’s case erred in failing to recuse because the district judge
       was a named defendant in the complaint. Raghubir also argues that
       the district court erred in determining that absolute immunity pro-
       tected the other named defendants, who were (1) an employee at
       the Florida Attorney General’s Office; (2) the Orange County, Flor-
       ida, Clerk of Court; (3) the Florida Fifth District Court of Appeal;
       and (4) other federal judges. Raghubir contends that he should
       have been released from prison and should have received
USCA11 Case: 21-11932      Document: 38-1      Date Filed: 12/21/2022     Page: 3 of 9




       21-11932                Opinion of the Court                         3

       $65 million in damages. He also argues that all of the federal judges
       within this Circuit should recuse themselves from his case.
              First, we address whether all the federal judges in this Circuit
       should recuse themselves from this case. Second, we discuss
       whether the district judge should have recused himself. Third, we
       discuss whether the district court erred in dismissing Raghubir’s
       complaint and denying his motions for reconsideration.
                                         I.
               First, Raghubir argues that all the judges within this Circuit
       should recuse themselves from his case. Under the “rule of neces-
       sity,” we have held that a judge need not recuse himself or herself,
       even if he or she is a named defendant, if all but one of the judges
       on the court are also named defendants, such that the case cannot
       be heard by a panel of judges who are not named defendants. Bolin
       v. Story, 225 F.3d 1234, 1238–39 (11th Cir. 2000) (per curiam). In
       Bolin, we noted that the rule of necessity “is generally invoked in
       cases in which no judge in the country is capable of hearing the
       case.” Id. at 1238. But because the plaintiffs in Bolin indiscrimi-
       nately named as parties all but one of the then-current judges on
       our Court, regardless of whether any particular judge participated
       in the plaintiffs’ prior appeals, we could not convene a panel in
       which none of the judges had a personal interest in the case. Id. at
       1239. Thus, we determined that the rule of necessity allowed at
       least a panel of judges who had not been involved in the plaintiffs’
       prior appeals to hear the case. Id.
USCA11 Case: 21-11932      Document: 38-1      Date Filed: 12/21/2022     Page: 4 of 9




       4                       Opinion of the Court                 21-11932

              Here, the rule of necessity permits us to rule on Raghubir’s
       case, as he has attempted to name every federal judge within this
       Circuit as a defendant. We accordingly find that all of the federal
       judges of this Circuit need not recuse themselves from Raghubir’s
       case simply because he has named them as defendants.
                                        II.
               Second, Raghubir argues that the district court judge as-
       signed to Raghubir’s case erred in failing to recuse because the dis-
       trict judge was a named defendant. We review for an abuse of dis-
       cretion a judge’s decision whether to recuse himself. Thomas v.
       Tenneco Packaging Co., 293 F.3d 1306, 1319–20 (11th Cir. 2002)
       (per curiam).
               We have held that “a district judge must recuse himself ‘in
       any proceeding in which his impartiality might reasonably be ques-
       tioned.’” Thomas, 293 F.3d at 1329 (quoting 28 U.S.C. § 455(a)). A
       district judge’s impartiality may reasonably be questioned when
       “an objective, fully informed lay observer would entertain signifi-
       cant doubt about the judge’s impartiality.” Id. (quotation marks
       omitted). A judge must also recuse himself when, among other
       circumstances, he “[i]s a party to the proceeding.” 28 U.S.C.
       § 455(b)(5)(i). Thus, § 455(b) “sets forth specific circumstances re-
       quiring recusal, which establish the fact of partiality.” United States
       v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003).
             We may review violations of 28 U.S.C. § 455(a) and (b), gov-
       erning disqualification of federal judges, for harmless error. Parker
USCA11 Case: 21-11932          Document: 38-1         Date Filed: 12/21/2022           Page: 5 of 9




       21-11932                    Opinion of the Court                                  5

       v. Connors Steel Co., 855 F.2d 1510, 1527–28 (11th Cir. 1988). But
       harmless-error review “is neither categorically available nor cate-
       gorically unavailable for all § 455(a) violations.” Murray v. Scott,
       253 F.3d 1308, 1313 n.8 (11th Cir. 2001) (internal quotation marks
       omitted, alterations adopted).
              The district judge should have recused from this matter be-
       cause he was a named defendant. But this error is harmless be-
       cause, as discussed below, Raghubir’s complaint failed to state a
       claim upon which relief could be granted. 1
                                             III.
              Last, Raghubir argues that the district court erred in dismiss-
       ing his complaint by finding that absolute immunity protected the
       other named defendants.
              We liberally construe pro se filings. Sconiers v. Lockhart,
       946 F.3d 1256, 1262 (11th Cir. 2020). Section 1915A of the Prison
       Litigation Reform Act (PLRA) provides that the district court shall
       pre-screen “a complaint in a civil action in which a prisoner seeks
       redress from a governmental entity or officer or employee of a gov-
       ernmental entity.” 28 U.S.C. § 1915A(a). Then, the district court
       must identify any cognizable claims, or dismiss the complaint—or


       1 Further, in his second motion to vacate (reconsider), Raghubir lists all the
       judges in the district court to try to conflict out all the judges. Just as the rule
       of necessity permits a panel of this Circuit to hear Raghubir’s appeal, despite
       his efforts to conflict out all of the judges, the rule of necessity also allowed
       the district judge to rule on his motion to vacate. See Bolin, 225 F.3d at 1239.
USCA11 Case: 21-11932         Document: 38-1         Date Filed: 12/21/2022         Page: 6 of 9




       6                          Opinion of the Court                       21-11932

       any part of it—if it, among other things, fails to state a claim upon
       which relief may be granted or seeks monetary relief from defend-
       ants who are immune from such relief. Id. § 1915A(b)(1)–(2). A
       dismissal for failure to state a claim under the PLRA may be with
       or without prejudice. See Lomax v. Ortiz-Marquez, 140 S. Ct.
       1721, 1725 (2020). We review de novo a district court’s dismissal
       of a complaint for failure to state a claim, “accept[ing] the allega-
       tions in the complaint as true and constru[ing] them in the light
       most favorable to the plaintiff.” Chua v. Ekonomou, 1 F.4th 948,
       952 (11th Cir. 2021).
              A district court may dismiss a complaint for failure to state a
       claim based on the affirmative defense of judicial immunity “when
       the defense is an obvious bar given the allegations.” Sibley v.
       Lando, 437 F.3d 1067, 1070 n.2 (11th Cir. 2005). We review de
       novo the grant of absolute judicial immunity. Smith v. Shook,
       237 F.3d 1322, 1325 (11th Cir. 2001).
               A judge acting within his judicial capacity 2 is entitled to ab-
       solute judicial immunity, and is not subject to civil suits for dam-
       ages, unless he acted “in the clear absence of all jurisdiction.” Bolin,
       225 F.3d at 1239 (internal quotation marks omitted). Absolute ju-
       dicial immunity applies “regardless of whether [the judge] made a

       2 A judge’s actions were made within his judicial capacity if: “(1) the act com-
       plained of constituted a normal judicial function; (2) the events occurred in the
       judge’s chambers or in open court; (3) the controversy involved a case pending
       before the judge; and (4) the confrontation arose immediately out of a visit to
       the judge in his judicial capacity.” Sibley, 437 F.3d at 1070.
USCA11 Case: 21-11932       Document: 38-1       Date Filed: 12/21/2022       Page: 7 of 9




       21-11932                 Opinion of the Court                            7

       mistake, acted maliciously, or exceeded his authority.”
       McCullough v. Finley, 907 F.3d 1324, 1331 (11th Cir. 2018). Court
       clerks “have absolute immunity from actions for damages arising
       from acts they are specifically required to do under court order or
       at a judge’s direction.” Tarter v. Hury, 646 F.2d 1010, 1013 (5th
       Cir. Unit A 1981). 3 Similarly, a “prosecutor enjoys absolute im-
       munity from allegations stemming from the prosecutor’s function
       as advocate.” Hart v. Hodges, 587 F.3d 1288, 1295 (11th Cir. 2009)
       (per curiam).
              In Raghubir’s complaint he names the following as defend-
       ants: (1) an employee at the Florida Attorney General’s Office;
       (2) the Orange County, Florida, Clerk of Court; (3) the Florida
       Fifth District Court of Appeal; and (4) three federal judges.
       Raghubir largely complains about the outcome of his prior cases in
       the Florida Fifth District Court of Appeal and the United States Dis-
       trict Court for the Middle District of Florida, claiming that the as-
       sociated judges harmed him while acting in their judicial capacities.
       Thus, because Raghubir complains about actions that were taken
       when they were acting in their judicial capacity, the defendant-
       judges are entitled to absolute judicial immunity. See Bolin,
       225 F.3d at 1239.




       3 We are bound by decisions of the former Fifth Circuit handed down before
       October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
       1981) (en banc).
USCA11 Case: 21-11932      Document: 38-1     Date Filed: 12/21/2022     Page: 8 of 9




       8                      Opinion of the Court                 21-11932

             Because the Orange County Clerk of Court’s actions arise
       from duties that were given by judge’s orders, the Clerk is entitled
       to absolute immunity. See Tarter, 646 F.2d at 1013. Because the
       actions taken by Bonnie Jean Parrish from the Florida Attorney
       General’s Office were prosecutorial actions, she enjoys similar
       prosecutorial absolute immunity. See Hart, 587 F.3d at 1295.
               Also, Raghubir’s primary claim for release from detention
       cannot be brought in a Section 1983 claim. See Boyd v. Warden,
       Holman Corr. Facility, 856 F.3d 853, 865 (11th Cir. 2017) (A plain-
       tiff seeking to invalidate “his conviction or sentence or change the
       nature or duration of his sentence” must bring any such claims in a
       habeas corpus action, not under § 1983.).
               Raghubir also argues that the district court erred in denying
       his motions to vacate its dismissal, which the district court con-
       strued as motions for reconsideration under Federal Rule of Civil
       Procedure 60(b). A district court may relieve a party from a final
       judgment, order, or proceeding for reasons including “fraud . . .
       misrepresentation, or misconduct by an opposing party;” “the
       judgment is void”; or “any other reason that justifies relief.”
       Fed. R. Civ. P. 60(b)(3), (4), (6). We generally review the district
       court’s denial of a Rule 60(b) motion for abuse of discretion. Grif-
       fin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984).
              In his motions, Raghubir restates his original claims or raises
       unsupported allegations. None of those allegations meet any rea-
       son under Rule 60 for the district court to relieve Raghubir from
       the prior dismissal of his complaint.
USCA11 Case: 21-11932       Document: 38-1        Date Filed: 12/21/2022    Page: 9 of 9




       21-11932                 Opinion of the Court                         9

              Thus, Raghubir’s complaint failed to state a claim upon
       which relief could be granted because all of the defendants were
       protected by absolute immunity, and his primary claim was for re-
       lease, which is unavailable under § 1983. Further, the district court
       did not abuse its discretion in denying Raghubir’s two motions to
       vacate under Rule 60(b) because he did not show fraud, miscon-
       duct, a judicial mistake, or any compelling justification under Rule
       60(b) for the requested action.
              AFFIRMED. 4




       4 We also deny Raghubir’s pending motions to take judicial notice.